Citation Nr: 1136234	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-13 878 	)	DATE
	)

Received from
The Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial extraschedular evaluation in excess of 20 percent for residuals of a fracture of the distal tibia and fibula with degenerative arthritis of the right ankle and an anterior tarsal syndrome.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over the Veteran's case was subsequently transferred to the RO in Waco, Texas.  

By its decision of September 2009, the Board denied entitlement to an initial schedular evaluation in excess of 20 percent for residuals of a fracture of the distal tibia and fibula with degenerative arthritis of the right ankle and an anterior tarsal syndrome, but determined that the record supported entitlement to a separate, 10 percent schedular evaluation for neurologic manifestations associated with the aforementioned disability.  In addition, the Board remanded the issues of entitlement to an extraschedular evaluation for residuals of a tibia and fibula fracture and to a total disability rating for compensation based on individual unemployability (TDIU) to the VA's Appeals Management Center for additional development.  On remand, TDIU entitlement was established by rating action in April 2011.  Following the completion of actions sought by the Board as to the remaining issue on appeal, the case has since been returned to the Board for further review.  


FINDING OF FACT

By his signed statement, dated August 26, 2011, and received by VA prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the 

only certified issue remaining on appeal, that of entitlement to an initial extraschedular rating in excess of 20 percent for residuals of a fracture of the distal tibia and fibula with degenerative arthritis of the right ankle and an anterior tarsal syndrome.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant through his correspondence, dated August 26, 2011, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
                                        ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


